In The
                       Court of Appeals
         Sixth Appellate District of Texas at Texarkana


                           No. 06-13-00006-CV



FIN & FEATHER CLUB, AND THROUGH TRUSTEE, KENNETH PARTEN, Appellant

                                     V.

             DALE LEANDER AND DON LEANDER, Appellees



                  On Appeal from the 336th District Court
                         Fannin County, Texas
                         Trial Court No. 37293




                Before Morriss, C.J., Carter and Moseley, JJ.
                                     O R D E R

       Fin & Feather Club, and through Trustee, Kenneth Parten, appellants, have filed a motion

requesting this Court to combine the appellate record from cause number 06-10-00135-CV,

styled Dale Leander and Don Leander v. Fin & Feather Club, and through Trustee, Kenneth

Parten, with the record in this appeal. Appellants state that the information and documentation

from the earlier appeal is useful and relevant to disposition of the issues they will raise in the

present appeal. Thus the motion has been granted.

       The clerk of this Court is ordered to transfer the clerk’s and reporter’s records in cause

number 06-10-00135-CV to the appeal in cause number 06-13-00006-CV.                 See TEX. R.

APP. P. 2.

       IT IS SO ORDERED.

                                             BY THE COURT

Date: March 29, 2013




                                                2